Order entered May 8, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00370-CV

                 GENA MARCELLA MERCADANTE, ET AL., Appellants

                                               V.

     ZLH LC, INC. F/K/A ZALE LIPSHY UNIVERSITY HOSPITAL, INC., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-15882

                                           ORDER
       Before the Court is appellants’ May 6, 2014 unopposed motion for an extension of time

to file a brief. The record in this appeal is due on May 14, 2014. The reporter’s record was filed

on April 3, 2014. The clerk’s record has not been filed. Appellants’ brief will be due thirty days

after the clerk’s record is filed. See TEX. R. APP. P. 38.6(a). Accordingly, we DENY appellants’

motion as premature.


                                                      /s/   ADA BROWN
                                                            JUSTICE